TOWNSEND, Circuit Judge
(orally). This court in another case between these same parties (124 Fed. 1000) affirmed the decision of the Board of General Appraisers holding that certain skins known as “cabretta skins” were properly classified for duty under paragraphs 358 and 360, Act July 24, 1897, c. 11, § 1, Schedule K, 30 Stat. 183 [U. S. Comp. St. 1901, p. 1666]. I am constrained to follow the decision of Judge Hazel in the case referred to, and therefore the decision of the Board of General Appraisers is affirmed.